Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-5 have been added.  Claims 1-8 are now pending in this application.
Claim 2 is withdrawn from further consideration as being directed to non-elected subject matter.  Claims 1 and 3-8 will presently be examined.  
Claims 1 and 6-8 are deemed allowable in view of the amendment and Applicant’s explanation of the double recitation of 9.1 as 2θ values filed on 5/23/2022.  It is noted that the specification discloses the 2θ values of independent claim 1 as the “most intensive characteristic 2θ (2 theta) reflections” (specification page 7).  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3-5 encompass a monomethanol solvate of monosodium salt of foramsulfuron in crystalline form wherein the X-ray powder diffractogram of this solvate using Cu Kα radiation at 25°C has two or more of the recited 2θ values of claim 3.  
The specification discloses the crystal form C, i.e. the monomethanol solvate of monosodium salt of foramsulfuron, in the same language as set forth in the instant claim, but this is not the same thing as actually having disclosed for example other crystalline samples that have X-ray powder diffractograms exhibiting 2 more but not all of the claim-recited reflexes as 2θ values, 3 more but not all of the claim-recited reflexes as 2θ values, and so on.  Note that the claims are readable on such crystalline modifications.  
An X-ray powder diffractogram is a product of the unique crystal structure of a substance, so a crystalline form that exhibits only 3 (and not 4 or more) of the claim-recited reflexes as 2θ values is different from a crystalline form that exhibits only 4 (and not 5 or more) of the claim-recited reflexes as 2θ values, and so on.  See for example US 2015/0031877, paragraph 13, for this basic concept in X-ray powder diffractogram.
McClurg discloses that X-ray powder diffraction peak positions are influenced by, inter alia, unit cell dimensions (pages 5-7, 14) and solvent (pages 21, 22).  Even the same solvent can produce different peak positions from different crystalline forms: co-crystal or solvate (page 22); and different solvents can produce different peak positions from different solvates (page 21).  
There is no way to make a crystal based on an X-ray powder diffractogram.  In other words, disclosing the 2θ values (e.g., having 3 but not 4 of the 2θ values) does not teach or disclose how to make such a crystalline or polycrystalline substance.  Thus, the specification fails to reasonably convey that the inventor had possession of the claimed invention to the full extent claimed herein.  

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monomethanol solvate of monosodium salt of foramsulfuron in crystalline form having all of the unique 2θ values recited in claim 3 in X-ray powder diffractogram, does not reasonably provide enablement for crystalline forms that have X-ray powder diffractogram having 2 but not all of the claim-recited reflexes as 2θ values, 3 but not all of the claim-recited reflexes as 2θ values, and so on.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification discloses the crystal form C, i.e. the monomethanol solvate of monosodium salt of foramsulfuron, in the same language as set forth in the instant claim, but this is not the same thing as actually having enabled for example other crystalline forms that have X-ray powder diffractograms exhibiting 2 but not all of the claim-recited reflexes as 2θ values, 3 but not all of the claim-recited reflexes as 2θ values, and so on.  Note that the claims are readable on such crystalline modifications.  
An X-ray powder diffractogram is a product of the unique crystal structure of a substance, so a crystalline form that exhibits only 2 of the claim 3-recited reflexes as 2θ values is different from a crystalline form that exhibits only 3 of the claim 3-recited reflexes as 2θ values, and so on.  See for example US 2015/0031877, paragraph 13, for this basic concept in X-ray powder diffractogram.  McClurg discloses that X-ray powder diffraction peak positions are influenced by, inter alia, unit cell dimensions (pages 5-7, 14) and solvent (pages 21, 22).  Even the same solvent can produce different peak positions from different crystalline forms: co-crystal or solvate (page 22); and different solvents can produce different peak positions from different solvates (page 21).  
Even though the level of the ordinary skill in this art is quite high, the state of the art and level of unpredictability are such that there is no way to make a crystal based on an X-ray powder diffractogram.  Knowing the 2θ values does not teach how to obtain the corresponding crystalline or polycrystalline substance.  Therefore, to the extent that the claims read on crystalline form of monosodium salt of foramsulfuron exhibiting only 2 of the claim-recited reflexes as 2θ values, only 3 of the claim-recited reflexes as 2θ values, only 4 of the claim-recited reflexes as 2θ values, and so on, the quantity of experimentation needed to make and use the claimed invention based on the content of the disclosure would be undue.  
For these reasons, claims 3-5 fail to find adequate enabling support from the specification.  
	For the foregoing reasons, claims 1 and 6-8 are allowed, and claims 3-5 are rejected.  Claim 2 stands withdrawn, and claim 2 will not be rejoined at a later time in prosecution because the invention of claim is directed to a different, distinct scope wherein the crystalline characteristics of the solvate are not required.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699